118 F.3d 1400
John RAMBO, Claimant-Petitioner,v.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS;Metropolitan Stevedore Company, Respondents.
No. 92-70783.
United States Court of Appeals,Ninth Circuit.
Aug. 4, 1997.

1
Before: REINHARDT and LEAVY, Circuit Judges, and BROWNING,* District Judge.


2
In accordance with the judgment of the United States Supreme Court in Metropolitan Stevedore Co. v. Rambo, --- U.S. ----, 117 S. Ct. 1953, 138 L. Ed. 2d 327 (1997), vacating in part and remanding our prior decision published at 81 F.3d 840 (9th Cir.1996), this case is REMANDED to the Benefits Review Board of the Office of Workers' Compensation Programs for further proceedings not inconsistent with the opinion of the Supreme Court.



*
 The Honorable William D. Browning, Chief United States District Judge for the District of Arizona, sitting by designation